Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
sbostrom@trustees.org
bbrisson@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 NORTHERN ALASKA                           Case Nos. 3:19-cv-00055-SLG
 ENVIRONMENTAL CENTER, et al.,

                             Plaintiffs,

                     v.

 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,

                           Defendants,

                    and

 CONOCOPHILLIPS ALASKA,
 INC.,

             Intervenor-Defendant.


      JOINT STATUS REPORT AND MOTION TO STAY PROCEEDINGS




         Case 3:19-cv-00055-SLG Document 23 Filed 08/07/20 Page 1 of 4
       On May 29, 2020, the Court granted the parties’ joint motion to stay this case until

the Ninth Circuit issued its decision in the related case, Northern Alaska Environmental

Center et al. v. U.S. Department of the Interior et al., Case No. 19-35008 (“NAEC I”).

This Court’s order required parties to file a joint status report within thirty days after the

Ninth Circuit issued its decision in NAEC I proposing either an extension of the stay, a

new schedule for moving forward with the proceedings, or some other resolution of the

present case. Order Granting Joint Motion to Stay Proceedings, Northern Alaska Envtl.

Ctr. v. U.S. Dep’t of the Interior, Case No. 3:19-cv-00055-SLG (April 2, 2019) (ECF 12).

The Ninth Circuit issued its decision in NAEC I on July 9, 2020. Under Federal Rules of

Appellate Procedure 40(a) and 35(c), Plaintiffs have forty-five days after entry of

judgment in NAEC I to file a petition for panel rehearing or a petition for rehearing en

banc. That deadline is August 24, 2020.

       The parties in the above-captioned litigation respectfully submit this joint status

report and motion for a further stay of proceedings. The parties ask the Court to stay

proceedings in this case until the latter of the following: (1) August 24th, if Plaintiffs do

not file a petition for panel or en banc rehearing with the Ninth Circuit Court of Appeals,

or (2) if Plaintiffs file a petition for panel or en banc rehearing, the Ninth Circuit Court of

Appeals makes a decision on whether to grant or deny the petition(s). Should this Court

grant the parties’ motion to stay, the parties would provide a joint status report thirty days

after the stay is lifted proposing either an extension of the stay; a new schedule for filing


N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                       Page 2 of 4


         Case 3:19-cv-00055-SLG Document 23 Filed 08/07/20 Page 2 of 4
of the answer, lodging the administration record, and any briefing; or some other

resolution of the present case. If the parties are unable to agree on language in the joint

status report, they will submit separate statements in the same report.

       Respectfully submitted August 7, 2020,


                                        s/Suzanne Bostrom
                                       Suzanne Bostrom (AK Bar No. 1011068)
                                       Brook Brisson (AK Bar No. 0905013)
                                       TRUSTEES FOR ALASKA

                                       Attorneys for Plaintiffs


                                       JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
                                       Environment and Natural Resources Division
                                       U.S. Department of Justice

                                         s/Michael S. Sawyer (by Suzanne Bostrom)
                                       Michael S. Sawyer
                                       U.S. Department of Justice
                                       Environmental and Natural Resources Division
                                       Natural Resources Section
                                       P.O. Box 7611
                                       Washington, D.C. 20044
                                       (202) 305-0420 (phone)
                                       (202) 305-0506 (fax)

                                       Attorneys for Federal Defendants


                                         s/Ryan P. Steen (by Suzanne Bostrom)
                                       Ryan P. Steen
                                       Jason T. Morgan
                                       James C. Feldman
                                       Stoel Rives LLP
                                       600 University Street, Suite 3600

N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                      Page 3 of 4


         Case 3:19-cv-00055-SLG Document 23 Filed 08/07/20 Page 3 of 4
                                       Seattle, WA 98101
                                       (206) 624-0900 (phone)
                                       (206) 386-7500 (fax)

                                       Attorneys for ConocoPhillips Alaska, Inc.


                              CERTIFICATE OF SERVICE

       I certify that on August 7, 2020, I caused a copy of the JOINT STATUS
REPORT AND MOTION TO STAY PROCEEDINGS to be electronically filed with the
Clerk of the Court for the U.S. District Court of Alaska using the CM/ECF system.

                                              s/Suzanne Bostrom
                                             Suzanne Bostrom




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                    Page 4 of 4


         Case 3:19-cv-00055-SLG Document 23 Filed 08/07/20 Page 4 of 4
